Order entered on February 3, 1966, denying defendants’ motion to dismiss *922for delay and unreasonable neglect to prosecute the action unanimously reversed, on the law and the facts, with $30 costs and disbursements to appellants and motion granted. The action was begun in June, 1963 on a claim that accrued in December, 1957. Issue was joined in September, 1963. No further steps were taken until December, 1965. Plaintiff’s opposition to the motion is ¡based on the absence of the 45-day demand provided for in CPLR 3216. This reliance is misplaced where the application is made on grounds of general delay (Thomas v. Melbert Foods, 19 N Y 2d 216). Here, that delay was inordinate. Concur — Steuer, J. P., Tilzer, McNally and MeGivern, JJ.